Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 12 and 19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20200265590A1 to Daniilidis and in view of United States Patent No.: 11,106,893 B2 to Zhu et al. that was filed in 2019 which is prior to 11-23-21 (hereinafter “Zhu”).

In regard to claim 1, 12, and 19, Daniilidis discloses “…1. A computer implemented method for controlling 4 system moving through an environment, the method comprising:  (see abstract and claims 1-21)
receiving a stream of event data from an event camera, the stream of event data representing a pixel location, (see claim 6 and paragraph 123-128)  a time stamp, (see paragraph 127)   and a polarity for each event detected by the event camera (this is identified under 112f in paragraph 98-99 as a brightness of the pixel);”  (see paragraph 162)
Zhu discloses “…generating a compressed representation of the stream of data; providing the compressed representation” (see col. 12, lines 1-11 where the raw sensor date can be compressed)
Daniilidis discloses “…to a neural network model trained on prior compressed representations using reinforcement learning to learn actions for controlling the system, and (see paragraph 162-165) 
generating a control action via the neural network model to control the movement of the system”. (See claims 1-21 and paragraph 28-69)
It would have been obvious before the time of the effective filing date of the present disclosure to combine the disclosure of DANIILIDIS with the teachings of ZHU since ZHU teaches that the sensor data can be compressed for providing the data to the laser point cloud processor and provide labels on the data to provide an optimization of object detection parameters. For example, the objects can include object labels that provide hints such as a location parameter or a dimension of the object or how the object’s perception is changed to refine the object detection while processing compressed data which is faster for the processor.  See claims 1-10. 

Claims 1 and 12 and 19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,106,893 B2 to Zhu et al. that was filed in 2019 which is prior to 11-23-21 (hereinafter “Zhu”) and in view of  United States Patent Application Pub. No.: US20210383139A1 to Zhaoyin et al. that was filed in 12-19-16 (hereinafter “Zhaoyin”) and in view of Korean Patent Application Pub. NO.: KR20200007031A filed in 2017.
In regard to claim 1, 12, and 19, Zhu discloses “…1. A computer implemented method for controlling 4 system moving through an environment, the method comprising:  (see block 1704 where a stream of captured images are provided from the AV and then in block 1706 a number of object labels are provided to the objects and a bounding box)
receiving a stream of event data from an event camera, the stream of event data representing a pixel location, (see col. 6, lines 25-col. 7, line 35 where a pixel and laser point and intensity is detected as an object and a pixel height and coordinates in x, y, and z are recorded in col. 8, lines 1-15)  a time stamp, (see col. 6, lines 35-45 where the images are captured every millisecond or 30 FPS)   The ‘031 teaches “…and a polarity for each event detected by the event camera (this is identified under 112f in paragraph 98-99 as a brightness of the pixel);”  (see step 980 where the 2d polarity can be determined from the LIDAR signal; In step 980, the distance to the object may be determined. For example, a reception time corresponding to N pulse trains for the start signal may be determined. The reception time can be used to determine the distance to the object. The reception time may be offset from the transmission time of the pulse train, but such an offset may be considered. Thus, CPOS can report the time it was detected. The distance may correspond to the round trip time between the start time and the start time of the start signal, and thus the distance may be expressed in time.

The detected signal can be used for purposes other than ranging. For example, the quality of the detected signal can be used to measure the reflectivity of the object. For example, if the detected signal has a strong intensity, the system may determine that the object has high reflectivity. Implementations for communication and interference measurements have been described above. In the detection of interference from other light sources, the detected signal will be a signal from another set of pulse trains transmitted by the interfering light sources.

As a generalization, embodiments may generate N-dimensional vector spatial histograms by sending N + 1 unique codes with N + 1 unique weights. For example, instead of a bin that holds a signed number, 1-D (e.g., equal to the signed number) by sending at least two unique codes of one positive code and one negative code It can hold a vector. To store a 2-D vector (eg, in polar or Cartesian), the system can be weighted at three different polar angles and summed into a single 2-D vector You can send the code. ND vectors (all defined by N separate numbers kept within a single "bin") will require N + 1 different codes, each weighted at a different angle (ie , With components for that weight orthogonal to all other weights). By increasing the number of dimensions, more advanced coding techniques such as orthogonal phase coding or code division multiple access (CDMA) used in RF communication can be used. N-dimensional matching filters can be used in this regard.

As the LIDAR system implements method 900 during operation, the LIDAR system can continuously measure distances to objects in the field of view. Thus, once the distance to the object is determined, the method 900 returns to block 920 to determine the histogram for emitting the pulse train and detecting the emitted pulse train to determine the distance to the object in view. , You can start another series. By way of method 900, distances are constantly measured because the LIDAR system may need to constantly measure distances to objects in the field of view, such as when the LIDAR system is used for navigation and the LIDAR system moves within the field of view. It may need to be.)
It would have been obvious before the time of the effective filing date of the present disclosure to combine the disclosure of ZHU with the teachings of the ‘031 since ZHU discloses that the sensor data can be compressed for providing the data to the laser point cloud processor and provide labels on the data to provide an optimization of object detection parameters. For example, the objects can include object labels that provide hints such as a location parameter or a dimension of the object or how the object’s perception is changed to refine the object detection while processing compressed data which is faster for the processor.  See claims 1-10. 

Zhu discloses “…generating a compressed representation of the stream of data; providing the compressed representation” (see col. 12, lines 1-11 where the raw sensor date can be compressed)

    PNG
    media_image1.png
    723
    638
    media_image1.png
    Greyscale
Zhaoyin et al. teaches “…to a neural network model trained on prior compressed representations using reinforcement learning to learn actions for controlling the system, and (see FIG. 1 where the vehicle provides a first onboard neural network system that provides training data via a communication device 123 to the server for further training engine and model parameters that is later returned to the vehicle via communication path 171 which is used by the planning system and object detection predictions; see paragraph 60-71) 
generating a control action via the neural network model to control the movement of the system”. (See claims 1-11) 
    PNG
    media_image2.png
    984
    748
    media_image2.png
    Greyscale

It would have been obvious before the time of the effective filing date of the present disclosure to combine the disclosure of ZHU with the teachings of Zhaoyin since Zhaoyin teaches that the autonomous vehicle can provide the data to a server 112.  The server 112 can provide an analysis of the data and compare the data to a training and a training engine 123, 116. This can provide an improved prediction that is superior to anything that the local processor can accomplish in the vehicle 122.  However, the hints can be provided to the vehicle’s onboard system 130 for an object detection prediction that is superior.  For example, the accuracy of the prediction can be provided with a reduction of the computational resources of the individual autonomous vehicle.  See Zhaoyin at paragraph 17-23 

Claims 2-3 and 13-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,106,893 B2 to Zhu et al. that was filed in 2019 which is prior to 11-23-21 (hereinafter “Zhu”) and in view of  United States Patent Application Pub. No.: US20210383139A1 to Zhaoyin et al. that was filed in 12-19-16 (hereinafter “Zhaoyin”) and in view of Korean Patent Application Pub. NO.: KR20200007031A filed in 2017 and in further in view of United States Patent Application Pub. No.: US20190258878A1 to Koivisto that was filed in 2018. 
In regard to claim 2 and 13, Koivisto teaches “..2. The method of claim 1 wherein generating the compressed representation of the stream of data comprises:
providing the pixel location and polarity to a spatial feature generator; and (see paragraph 51-55)
providing the time stamp to a temporal feature generator”.  (see paragraph 120-125) 
It would have been obvious before the time of the effective filing date of the present disclosure to combine the disclosure of ZHU with the teachings of KOIVISTO since KOIVISTO teaches that the autonomous vehicle can provide a confidence score based on a CNN layer or pixel image data. See paragraph 41.  A Machine Learning Model (MLM), such as a multi-layer perceptron network, may be trained to determine the confidence score using features generated from detected objects (e.g., in a field(s) of view of a vehicle). The MLM may learn to account for the complex relationships between detected objects for different spatial element regions in generating the confidence score. Further, the confidence score may be a bounded value that provides direct interpretability while accounting for any number of raw detected objects that are part of an aggregated detection.  This can provide improved confidence that the features that are detected is the same object within the field of view of the vehicle’s sensors and provide an object detection with high accuracy. See Koivisto at paragraph  120-125 and claims 1-16 and paragraph 1-22. 

In regard to claim 3 and claim 14, Koivisto teaches “..3. The method of claim 2 wherein the spatial feature generator derives location and polarity features and the temporal feature generator derives temporal features based on representation learning”.  (See paragraph 99-105)
It would have been obvious before the time of the effective filing date of the present disclosure to combine the disclosure of ZHU with the teachings of KOIVISTO since KOIVISTO teaches that the autonomous vehicle can provide a confidence score based on a CNN layer or pixel image data. See paragraph 41.  A Machine Learning Model (MLM), such as a multi-layer perceptron network, may be trained to determine the confidence score using features generated from detected objects (e.g., in a field(s) of view of a vehicle). The MLM may learn to account for the complex relationships between detected objects for different spatial element regions in generating the confidence score. Further, the confidence score may be a bounded value that provides direct interpretability while accounting for any number of raw detected objects that are part of an aggregated detection.  This can provide improved confidence that the features that are detected is the same object within the field of view of the vehicle’s sensors and provide an object detection with high accuracy. See Koivisto at paragraph  120-125 and claims 1-16 and paragraph 1-22. 

Claims 4 and 15 rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,106,893 B2 to Zhu et al. that was filed in 2019 which is prior to 11-23-21 (hereinafter “Zhu”) and in view of  United States Patent Application Pub. No.: US20210383139A1 to Zhaoyin et al. that was filed in 12-19-16 (hereinafter “Zhaoyin”) and in view of Korean Patent Application Pub. NO.: KR20200007031A filed in 2017 and in further in view of United States Patent Application Pub. No.: US20190258878A1 to Koivisto that was filed in 2018 and in further in view of United States Patent Application Pub. No.: US20200139973A1 to Palanisamy that was filed in 2018. 
In regard to claim 4 and 15, the primary reference is silent but  Palanisamy teaches “… 4, The method of claim 3 and further comprising combining the location and polarity features and the temporal features via a max pool layer to generate a final context vector”.  (see paragraph 85-90; 104; 16)
It would have been obvious before the time of the effective filing date of the present disclosure to combine the disclosure of ZHU with the teachings of PALANISAMY since PALANISAMY teaches that the autonomous vehicle can use a max pool layer, which is a class of neural network that is commonly used to analyze visual images with a high confidence score for the accuracy of detection.    Pooling layers reduce the dimensions of data by combining the outputs of neuron clusters at one layer into a single neuron in the next layer.

Claims 5-7 and 16-17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,106,893 B2 to Zhu et al. that was filed in 2019 which is prior to 11-23-21 (hereinafter “Zhu”) and in view of  United States Patent Application Pub. No.: US20210383139A1 to Zhaoyin et al. that was filed in 12-19-16 (hereinafter “Zhaoyin”) and in view of Korean Patent Application Pub. NO.: KR20200007031A filed in 2017 and in further in view of United States Patent Application Pub. No.: US20190258878A1 to Koivisto that was filed in 2018 and in further in view of United States Patent Application Pub. No.: US20200139973A1 to Palanisamy that was filed in 2018 and in further in view of United States Patent Application Pub. No.:  US20200265590A1 to Daniilidis that was filed in 2019. 
In regard to claim 5, and claim 16, Zhu discloses “…into the compressed representation comprising a compressed vector representing (see col. 12, lines 1-11 where the raw sensor date can be compressed)”. 
In regard to claim 5 and 16, Daniilidis teaches “…5. The method of claim 4 and farther comprising encoding the final context vector …a latent state of the environment”.  (see paragraph 27-41 and 46-47);
It would have been obvious before the time of the effective filing date of the present disclosure to combine the disclosure of ZHU with the teachings of DANIILIDIS since DANIILIDIS teaches that the autonomous vehicle can use a method of tracking motion in images using a method.  The vehicle can include an event-based camera, wherein each of the events represents a location of a change in pixel intensity, a polarity of the change, and a time. The method further includes discretizing the events into time discretized event volumes, each of which contain events that occur within a specified time range. The method further includes providing the time discretized event volumes as input to an encoder-decoder neural network trained to predict an indication of motion using a loss function that measures quality of image deblurring; generating, using the neural network, a prediction of the indication of motion. The method further includes using the prediction of the indication of motion in a machine vision application.  This can also provide a loss function that measures an image deblurring to estimate the motion. This can provide an improved low cost prediction device that also has high accuracy with less computational power. 

In regard to claim 6 and 17, Daniilidis teaches “…6. The method of claim 3 wherein encoding the final context vector comprises using a probabilistic latent model learned by maximizing a marginal log-likelihood of training data,  (see paragraph 54-59) composed of a reconstruction loss and a KL- divergence loss.  (see paragraph 58-61 and 87-90) 
It would have been obvious before the time of the effective filing date of the present disclosure to combine the disclosure of ZHU with the teachings of DANIILIDIS since DANIILIDIS teaches that the autonomous vehicle can use a method of tracking motion in images using a method.  The vehicle can include an event-based camera, wherein each of the events represents a location of a change in pixel intensity, a polarity of the change, and a time. The method further includes discretizing the events into time discretized event volumes, each of which contain events that occur within a specified time range. The method further includes providing the time discretized event volumes as input to an encoder-decoder neural network trained to predict an indication of motion using a loss function that measures quality of image deblurring; generating, using the neural network, a prediction of the indication of motion. The method further includes using the prediction of the indication of motion in a machine vision application.  This can also provide a loss function that measures an image deblurring to estimate the motion. This can provide an improved low cost prediction device that also has high accuracy with less computational power. 

In regard to claim 7, Daniilidis teaches “…7. The method of claim 5 and farther comprising subsequently decoding the compressed vector info an event image to enable unsupervised representation learning of the location and polarity features and the temporal features.  (see paragraph 27-33, 93-95)
It would have been obvious before the time of the effective filing date of the present disclosure to combine the disclosure of ZHU with the teachings of DANIILIDIS since DANIILIDIS teaches that the autonomous vehicle can use a method of tracking motion in images using a method.  The vehicle can include an event-based camera, wherein each of the events represents a location of a change in pixel intensity, a polarity of the change, and a time. The method further includes discretizing the events into time discretized event volumes, each of which contain events that occur within a specified time range. The method further includes providing the time discretized event volumes as input to an encoder-decoder neural network trained to predict an indication of motion using a loss function that measures quality of image deblurring; generating, using the neural network, a prediction of the indication of motion. The method further includes using the prediction of the indication of motion in a machine vision application.  This can also provide a loss function that measures an image deblurring to estimate the motion. This can provide an improved low cost prediction device that also has high accuracy with less computational power. 

Claims 8-10 and 18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,106,893 B2 to Zhu et al. that was filed in 2019 which is prior to 11-23-21 (hereinafter “Zhu”) and in view of  United States Patent Application Pub. No.: US20210383139A1 to Zhaoyin et al. that was filed in 12-19-16 (hereinafter “Zhaoyin”) and in view of Korean Patent Application Pub. NO.: KR20200007031A filed in 2017 and in further in view of United States Patent Application Pub. No.: US20190258878A1 to Koivisto that was filed in 2018 and in further in view of United States Patent Application Pub. No.:  US20200265590A1 to Daniilidis that was filed in 2019. 

The primary reference is silent but Daniilidis teaches “…8. The method of claim 2 wherein the temporal feature generator normalizes event timestamps of received event data. (see paragraph 39-45 and 120-130)
It would have been obvious before the time of the effective filing date of the present disclosure to combine the disclosure of ZHU with the teachings of DANIILIDIS since DANIILIDIS teaches that the autonomous vehicle can use a method of tracking motion in images using a method.  The vehicle can include an event-based camera, wherein each of the events represents a location of a change in pixel intensity, a polarity of the change, and a time. The method further includes discretizing the events into time discretized event volumes, each of which contain events that occur within a specified time range. The method further includes providing the time discretized event volumes as input to an encoder-decoder neural network trained to predict an indication of motion using a loss function that measures quality of image deblurring; generating, using the neural network, a prediction of the indication of motion. The method further includes using the prediction of the indication of motion in a machine vision application.  This can also provide a loss function that measures an image deblurring to estimate the motion. This can provide an improved low cost prediction device that also has high accuracy with less computational power. 

In regard to claim 9 and 18, Zhu is silent but Daniilidis teaches “…9. The method of clam | wherein event data is received in response to a change in logarithmic brightness of a pixel of the event camera exceeding a set threshold”.  (see paragraph 18-22, 29-30, 84 and 43-44 and 106)
It would have been obvious before the time of the effective filing date of the present disclosure to combine the disclosure of ZHU with the teachings of DANIILIDIS since DANIILIDIS teaches that the autonomous vehicle can use a method of tracking motion in images using a method.  The vehicle can include an event-based camera, wherein each of the events represents a location of a change in pixel intensity, a polarity of the change, and a time. The method further includes discretizing the events into time discretized event volumes, each of which contain events that occur within a specified time range. The method further includes providing the time discretized event volumes as input to an encoder-decoder neural network trained to predict an indication of motion using a loss function that measures quality of image deblurring; generating, using the neural network, a prediction of the indication of motion. The method further includes using the prediction of the indication of motion in a machine vision application.  This can also provide a loss function that measures an image deblurring to estimate the motion. This can provide an improved low cost prediction device that also has high accuracy with less computational power. 

Zhu is silent but Daniilidis teaches “…10, The method of claim 9 wherein the polarity for an event indicates an increase or decrease in brightness of the pixel. (see paragraph 18-22, 29-30, 84 and 43-44 and 106)
It would have been obvious before the time of the effective filing date of the present disclosure to combine the disclosure of ZHU with the teachings of DANIILIDIS since DANIILIDIS teaches that the autonomous vehicle can use a method of tracking motion in images using a method.  The vehicle can include an event-based camera, wherein each of the events represents a location of a change in pixel intensity, a polarity of the change, and a time. The method further includes discretizing the events into time discretized event volumes, each of which contain events that occur within a specified time range. The method further includes providing the time discretized event volumes as input to an encoder-decoder neural network trained to predict an indication of motion using a loss function that measures quality of image deblurring; generating, using the neural network, a prediction of the indication of motion. The method further includes using the prediction of the indication of motion in a machine vision application.  This can also provide a loss function that measures an image deblurring to estimate the motion. This can provide an improved low cost prediction device that also has high accuracy with less computational power. 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,106,893 B2 to Zhu et al. that was filed in 2019 which is prior to 11-23-21 (hereinafter “Zhu”) and in view of  United States Patent Application Pub. No.: US20210383139A1 to Zhaoyin et al. that was filed in 12-19-16 (hereinafter “Zhaoyin”) and in view of Korean Patent Application Pub. NO.: KR20200007031A filed in 2017 and in further in view of United States Patent Application Pub. No.:  US20200265590A1 to Daniilidis that was filed in 2019. 

Zhu is silent but Daniilidis teaches “…11. The method of claim 1 wherein received stream of data comprises data from asynchronous events at a non-uniform rate.  (see paragraph 100-110 and 123-126)
It would have been obvious before the time of the effective filing date of the present disclosure to combine the disclosure of ZHU with the teachings of DANIILIDIS since DANIILIDIS teaches that the autonomous vehicle can use a method of tracking motion in images using a method.  The vehicle can include an event-based camera, wherein each of the events represents a location of a change in pixel intensity, a polarity of the change, and a time. The method further includes discretizing the events into time discretized event volumes, each of which contain events that occur within a specified time range. The method further includes providing the time discretized event volumes as input to an encoder-decoder neural network trained to predict an indication of motion using a loss function that measures quality of image deblurring; generating, using the neural network, a prediction of the indication of motion. The method further includes using the prediction of the indication of motion in a machine vision application.  This can also provide a loss function that measures an image deblurring to estimate the motion. This can provide an improved low cost prediction device that also has high accuracy with less computational power. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668